Exhibit 10.2.4

Director RSU Agreement Revised December 2006

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

NOTICE OF SHARE UNIT AWARD

You have been granted units representing Ordinary Shares of Verigy Ltd. (the
“Company”).  Your grant is summarized on the Award Summary page of your Smith
Barney account.

The units subject to this award vest on the first anniversary of the date of
grant, provided that you continue Service (as defined in the Plan) as an Outside
Director through such date.

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “Plan”),
the Share Unit Agreement (of which this notice is a part), and the Award
Summary.

You further agree that the Company shall cause the shares issued upon payment of
your units to be deposited in your Smith Barney account and, further, that the
Company may deliver electronically all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements).  You also agree that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company.  If the Company posts these documents on
a web site, it will notify you regarding such posting.

By clicking on the “accept” button on the screen titled “Step 3: Confirm the
Review/Acceptance of your Award,” you agree to be bound by the share unit
Agreement, this Notice and the Plan.

 

By:

Verigy Ltd.

 

 

 


/s/ KEITH L. BARNES

 

 

Keith L. Barnes

 

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------




VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

SHARE UNIT AGREEMENT

Payment for Units

 

No payment is required for the units that you are receiving.

 

 

 

Vesting

 

The units vest on the first anniversary of the date of this Award provided that
your Service as an Outside Director continues through such date. In addition,
the units are subject to accelerated vesting, as set forth in the Plan, in the
event your Service terminates because of death, total and permanent disability,
retirement at or after age 65, or the Company is subject to a Change in Control
(as defined in the Plan).

 

 

 

 

 

No units vest after your Service has terminated for any reason, except as
otherwise provided in the Plan and this agreement.

 

 

 

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the units will immediately be
cancelled. You receive no payment for units that are forfeited.

 

 

 

 

 

The Company determines when your Service terminates for this purpose.

 

 

 

Nature of Units

 

Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Ordinary Shares on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

No Voting Rights or Dividends

 

Your units carry neither voting rights nor rights to cash dividends. You have no
rights as a shareholder of the Company unless and until your units are settled
by issuing Ordinary Shares of the Company’s stock.

 

 

 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

 


--------------------------------------------------------------------------------




 

Settlement of Units

 

Each of your vested units will be settled in a lump sum on the third anniversary
of the date of grant, unless you and the Company have agreed to a later
settlement date.

 

At the time of settlement, you will receive one share of the Company’s Ordinary
Shares for each vested unit. You agree that the Company shall cause the shares
to be deposited in your Smith Barney Account. But the Company, at its sole
discretion, may substitute an equivalent amount of cash if the distribution of
stock is not reasonably practicable due to the requirements of applicable law.
The amount of cash will be determined on the basis of the market value of the
Company’s Ordinary Shares at the time of settlement.

 

 

 

Withholding Taxes

 

No Ordinary Shares or cash will be distributed to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due as a result
of the settlement of this award. With the Company’s consent, these arrangements
may include (a) withholding shares of Company stock that otherwise would be
issued to you when the units are settled or (b) surrendering shares that you
previously acquired. The fair market value of these shares, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied to
the withholding taxes.

 

 

 

Restrictions on Resale

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

 

 

 

Beneficiary Designation

 

You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.

 


--------------------------------------------------------------------------------




 

Applicable Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the Republic of Singapore (except its choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

This Agreement, together with the Award Summary and the Plan, constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THIS SHARE UNIT
AGREEMENT, THE NOTICE AND THE PLAN.


--------------------------------------------------------------------------------